The role of volunteering in contributing to economic and social cohesion (debate)
The next item is the report by Marian Harkin on behalf of the Committee on Regional Development on the role of volunteering in contributing to economic and social cohesion.
rapporteur. - Mr President, thank you for the opportunity to say a few words on my report on volunteering and the contribution that volunteering makes to economic and social cohesion.
First of all, I would like to thank all my colleagues on the Committee on Regional Development for their excellent cooperation on this report and, in particular, the shadow rapporteurs. I also want to record my thanks to the Commission officials, the ALDE Group staff and Parliament staff on the Committee on Regional Development for their interest and assistance.
Over 100 million Europeans volunteer - that is an incredible figure! According to the Commission, between one third and half of the EU population are involved in some kind of voluntary activity. In my opinion, we as an institution have a responsibility to recognise, to value and to support voluntary activity at every possible opportunity.
Volunteering is a unique activity in many ways: it is open to all and is freely given; it contributes to social cohesion and to economic cohesion; it puts one of the most important European values - that of solidarity - into action. Whether it is an individual delivering meals on wheels to an elderly neighbour, or the thousands who mobilise in the event of a natural disaster, such as floods or forest fires, volunteers can help build communities and reduce alienation.
Volunteering as an activity spans generations. It is a resource, sometimes latent, residing within communities, organisations and networks. It is an energy within each one of us, but it is only activated when we engage with others. It is, in my opinion, a most valuable form of renewable energy.
There is a strong link between volunteering and active citizenship: involvement in voluntary activities is a tangible expression of participatory democracy. In this Parliament, we represent our citizens and we as politicians engage in representative democracy, but sometimes we do not pay enough attention to the other side of the equation: participatory democracy. This is where citizens, through their activities, participate in the democratic process, and volunteering facilitates this important process.
Moving on to my report, it contains a number of practical suggestions as to how we can add value at European level. The Commission has a role to play in ensuring that Member States adhere to the partnership principle enshrined in the Community strategic guidelines on cohesion and to ensure that we do not continue with the illusion of inclusion of NGOs, voluntary groups etc., as is the current situation in many Member States.
I also believe that a system should be put in place across all European funds, whereby voluntary activity is recognised as a contribution to co-financing projects. If we do this, we show by our actions that we support volunteers.
We should expand the opportunities and programmes already in place to facilitate volunteering among young people and put in place similar opportunities and programmes to facilitate volunteering for older people. And we should, at every possible opportunity, promote intergenerational volunteering.
Another area where the Commission can act is in facilitating a more liberal visa regime, where volunteers from neighbouring countries are involved in EU-sponsored programmes.
Member States can play a significant role by producing regular satellite accounts, so that the value of volunteering and not-for-profit institutions can be measured. The figures for many countries, including the US, Belgium, the Czech Republic and Canada, indicate that not-for-profit institutions account for between 5% and 7% of GDP. Policymakers cannot ignore these figures and must take them into account when formulating policy. Furthermore, for every euro organisations spent on supporting volunteers, they received an average return of between 3% and 8%. Not even the ECB can match that rate of return.
Member States can also support voluntary activity by establishing sustainable volunteering infrastructure to deal with issues such as core funding, insurance cover and VAT exemptions where appropriate.
Finally, one of our tasks in the EU is to make a positive impact on the lives of citizens and to add value at European level. We can do this by supporting volunteers and voluntary activity in a tangible way.
(Applause)
Member of the Commission. - Mr President, I wish to thank Ms Harkin very much indeed for her report. The report relates to many EU policies and many initiatives, emphasising the strong link between volunteering and active citizenship.
I particularly appreciate your comments on the PEACE programme, where the involvement of volunteering was indeed strong. We will meet here again in May to discuss the report of Ms de Brún, in which, I am convinced, examples of local empowerment, in particular through the voluntary sector and non-governmental organisations, will be strongly present.
With regard to your recommendation on in-kind contribution, let me say that, while Article 56 of the general Regulation on the European Regional Development Fund, the European Social Fund and the Cohesion Fund already allows for in-kind contribution to EU co-financed projects, the real challenge is the use of this provision. But let me say that, in particular in local initiatives, which are co-financed by the Social Fund, it is quite common for volunteers to provide a noteworthy contribution, while there have been also many activities, especially within the URBAN initiative in Germany, Italy, the UK and Greece, which have supported a wide range of voluntary organisations.
Volunteering can be seen as a strong component of the partnership principle. Many times in this House, I have reiterated the Commission's full commitment towards the effective implementation of the partnership principle, in particular in the new generation of cohesion policy. We insisted on partnership during the negotiations of new programmes and we have now many positive examples of strong commitment to the partnership. But of course, as you know, we have a great variety of approaches towards partnership and volunteering in our Member States.
I also see the role of your report in preparing the ground for the next own-initiative report on governance and partnership at national, regional and local level, to be presented by Mr Beaupuy.
Let me say a few words on specific policies and initiatives in the area of volunteering in which the Commission has been particularly active. Worth mentioning is the European Voluntary Service and active European citizenship in the EU's new lifelong learning programme.
My colleague Ján Figeľ is currently preparing a new initiative on voluntary activities of young people, which will incorporate many of the aspirations expressed in your report. Enhancing and promoting trans-European voluntary activities will further reinforce the mobility of our young citizens. In its new initiative, the Commission will seek to ensure a greater interoperability of existing national voluntary schemes.
The White Paper on sport also stresses that voluntary activities in the sport sector strengthen social cohesion and inclusion and promote local democracy and active citizenship. There is also the reference to sport in the Lisbon Treaty, which provides for 'the promotion of European sporting issues, while taking account of [...] its structures based on voluntary activity'.
Here we share the view that we need a more holistic approach to the contribution of volunteering to Europe's economic and social cohesion. This should certainly take into account the challenge of the ageing European population. In this respect, your suggestion of 'intergenerational volunteering' merits further exploration.
In this context, I am happy to tell you that the Commission's Directorate-General for Education, Training, Culture and Youth is about to launch an assessment of the state of play of volunteering in Europe. This assessment will serve as a source of better knowledge and a solid basis for further initiatives in this field, as no systematic and integrated approach towards volunteering has been developed so far at EU level.
I am convinced that all those you are addressing in the motion for a resolution will be responsive to your call. You can certainly count on the Commission's support.
Let me also assure you that all other requests that are addressed more specifically to the Commission will be examined, in particular by Commissioners Figeľ and Špidla.
on behalf of the PPE-DE Group. - Mr President, on behalf of the PPE-DE Group, I would like first of all to congratulate Ms Harkin on an excellent and timely report. The point is to have better understanding about the potential and role of volunteering, which could be called one of the backbones of civil society. Indeed, volunteering is about citizens' initiative and so it is directly related to solidarity, the core value of a united Europe. As the rapporteur put it just now, it is one of the most efficient forms of renewable energy.
I think the point of this report is to encourage Member States to recognise the value of volunteering in promoting social and economic cohesion. The state is, of course, not expected to finance volunteering, otherwise it would lose its meaning, but the state is called on to provide incentives for the private sector to support the voluntary sector.
Parliament also addressed the Commission about the delays in the proposed European Charter on Volunteering, which is expected to define better the role of volunteering. A very important part of this report is the call for the promotion of volunteering through education at all levels, beginning with creating opportunities for voluntary activities at an early stage of the education system and also to promote volunteering as part of lifelong learning.
I would like to express my thanks once more for this excellent cooperation. We were able to discuss almost all amendments in a positive and constructive spirit and to make use of the majority of initiatives.
on behalf of the PSE Group. - Mr President, I welcome Marian Harkin's report on volunteering and congratulate her on her collaboration with colleagues in its drafting. Over a hundred million EU citizens volunteer, and every one euro spent in supporting them generates a return of between three and eight euros. With 1.2 million volunteers in Scotland - with its population of 5 million - and the voluntary sector amounting to 5% of Scotland's workforce, we must publicly recognise volunteers' efforts throughout Scotland and the EU.
The report gives credit to volunteers and focuses on the benefits of volunteering for the economy and social cohesion. It rightly demands that this contribution should appear in national accounts. It states that volunteering contributes about as much to gross domestic product in a wide range of countries as the construction industry or the utilities industry. This means that the not-for-profit sector accounts for 5% to 7% of the GDP in some EU countries.
Volunteering is good for you, your community, your region's economic development and your national economy. It also helps build the social capital that public policies need to succeed. I urge the European Commission to put in place a plan 'B' which would ensure valuing, validating and visibility for volunteers throughout Scotland and the rest of the EU, and I urge colleagues to support the Harkin report.
on behalf of the ALDE Group. - (FR) Mr President, Commissioner, ladies and gentlemen, I, too, should like to join my colleagues in thanking and congratulating Mrs Harkin for having produced this report. The choice of rapporteur is not a random one, as Mrs Harkin has extensive experience in the area of volunteering, and it is therefore only natural that she tabled this report. We have, of course, approved heartily of her being given this report, which she has drafted in a true spirit of consensus, for, as you will have noticed, we have tabled only one amendment, with which she is in agreement. This demonstrates the quality of her report, and I feel that this deserves to be strongly emphasised.
Commissioner Danuta Hübner, you have, to some extent, beaten us to the punch and given answers, right from the beginning of your speech, to questions raised in this report. I should like to thank you in advance, and it is most likely that several of the other speeches made by Members will enable you, later and over the next few days, to provide further answers from the Commission.
I should like to emphasise, in addition to what has already been said and further to what has been written in the report, that if there are 100 million Europeans who dedicate themselves to helping some 500 million Europeans every day, it must not be forgotten that these 100 million Europeans who volunteer receive personal gain from so doing, not in the financial sense but in the sense of personal fulfilment. You all know, we all know, I am certain, of sports teams and cultural and social leaders without whom our non-governmental associations and organisations would not operate. It must be said that these people need this commitment for their personal development.
In an ageing society, in a society where there is an increasing number of young retirees, we also need this individual work-life balance that is achieved through volunteering. Therefore, for economic reasons, but also with a view to the fulfilment of the human values shared by Europe's citizens - more than 100 million of them - let us make efforts to promote voluntary work in our societies and hope that, in the years to come, there will be well in excess of 100 million European citizens engaged in voluntary activity. Thanks to Marian Harkin, thanks to the Commission, thanks also to the governments and the regional and local authorities that are ready, tomorrow, to show their support, through their actions, for the wishes expressed by the European Parliament.
on behalf of the UEN Group. - (PL) Mr President, Commissioner, on behalf of the UEN Group I wish to express our huge appreciation to Marian Harkin for tackling this subject. Voluntary activity is voluntary, unpaid and intentional work for others. It transcends family or friendship relationships. Although this is work without material remuneration, a volunteer receives satisfaction of a different kind: he or she fulfils his or her motivation, realises him or herself, and shows solidarity with others. Voluntary activity is highly educational for the youth and very invigorating for the elderly.
In this context the influence of voluntary organisations on the strengthening of local and regional communities should be seen as very positive. I believe it helps to build civil society in which one individual selflessly helps another and is sympathetic towards others without being a threat. The Irish example, which I had the pleasure to learn about, is a good one.
Such understanding of voluntary activity also means that the volunteer, who is often also a benefactor, must not suffer any material penalty when helping others and offering them gifts. I refer here to a case that is well known in Poland, of a baker whose business folded because he was required to pay taxes on bread he gave to poor people.
I also wish to highlight the very fine idea of declaring 2011 European year of volunteering.
on behalf of the Verts/ALE Group. - (DE) Mr President, I too would like to thank Marian Harkin very much indeed for her balanced and comprehensive report.
It is the product of a shared effort to give greater recognition at European level to the aims, substance and social significance of voluntary work. There are countless voluntary initiatives currently in place in the Member States which make important contributions, not only economically but also socially and in terms of integration. However, the European dimension so necessary for networking is often lacking.
We are already familiar with the European Voluntary Service for young people, and we need similar programmes for all age groups, particularly for the growing numbers of retired people who are active, healthy and experienced. They too could contribute significantly to making the European Community more meaningful, and existing measures under our regional and cohesion policies could be used to make this possible.
We need appropriate framework conditions and definitions that are as clear as possible, in the interests of long-term and short-term development for all the voluntary sector partners. Initial steps have been taken by the Commission and also by the Council. My hope is that both those institutions will take up Parliament's proposals and suggestions, so that we can make the European Year of Volunteering - jointly proposed for 2011 - a real success.
(NL) Mr President, volunteers do a great deal, at both local and regional level. Their efforts give social cohesion a very personal face. There is a difference between towns in certain parts of Europe. In the 'new' Member States the level of volunteering is still much lower. A lot of work is being done, and Mrs Harkin's report emphasises positive ideas for supporting volunteers and encouraging action at all levels. The Group of the European People's Party and European Democrats takes the view that there is no question of volunteers on the one hand and professionals on the other. The two are not mutually exclusive: neither group can function without the help of the other. Both groups, professionals and volunteers, are part of the social model that Europe exemplifies, of civil society, in which the citizen too has an important voice. That is the famous partnership principle.
There is one point I would like to raise following the debate in committee. The new Paragraph 17 deals with whether or not volunteer work should be rewarded with tax incentives. The answer is yes, but the form these take may vary considerably. That is a matter for our individual states to decide when we talk about VAT. My home country of the Netherlands has its own special system: the activities of sports associations are exempt, for example, and other activities such as canteen management are partly exempt, as is third-party sponsorship. So in 2010, when the VAT system comes up for review, it would be good to take this report on board and be able to point to examples of good practice in the Member States which others might usefully emulate.
Lastly, to make the point once more, volunteering deserves our broad support in the work of churches, politics and the rest of society.
(PL) Mr President, promoting an active and conscious role for citizens in society is one of the main principles held by the European Socialist family. We support involvement in voluntary activities when this is a concrete expression of participatory democracy.
At European level voluntary activity is a practical expression of such European values as solidarity, cohesion and social integration. For many people, except for taking part in elections at various levels, their participation in organisations of this nature is their only experience linked to the democratic process. It is therefore satisfying that more than 20% of EU inhabitants take part in various voluntary activities. Such activities help to reduce economic differences and are a catalyst in the activities of various associations, and they therefore create social capital.
The concept of social capital is increasingly used by organisations such as OECD or the World Bank in the context of local socioeconomic development. The European Union should increase its support for the various forms of participation, in particular in relation to regional planning and local development, utilising EU's political strategies and European funds.
(RO) First of all, I would like to congratulate Mrs. Rapporteur for her work and the special involvement in this subject.
I have followed this report closely, since volunteering has a major importance in current society.
The positive effects can be measured in terms of social cohesion, human rights protection, medical-sanitary assistance, promotion and organization of cultural, artistic and educational activities.
The effects are essential for the population and the economy. Yet this activity is underestimated, in my opinion and too unfamiliar to the public.
The consequences are negative for volunteer work since there are insufficient actions of support from the state, even if it can represent a considerable part of a country's economy.
As a Member of the European Parliament, coming from a former communist country, I can tell you about the very low volunteer participation in my country.
Since the communist regime introduced mandatory unpaid work in order to serve the state, this practice is now associated with that period in the people's subconscious.
Today, the percentage of volunteers in Romania is much lower than in most Member States. The activity is often unknown to the citizens, the state policy does not encourage it and people's mentality is also not in favour of this activity.
Citizens should be informed about the positive effects of volunteering. On the other hand, we should avoid the abusive situations that have happened, for instance organizations that have adopted this legal status for making profit.
I support volunteering as an important activity and I would like it to be promoted and supported throughout the European Union, especially in the former communist countries where efforts should be strengthened.
(EL) Mr President, Commissioner, let me also congratulate the rapporteur on her excellent work, and stress that contributing and volunteering in society are invaluable. At national and local level they are the means by which participatory democracy expresses itself and they allow for the active participation of citizens in the public arena. At European level, volunteering can contribute to the creation of stronger ties between EU citizens.
Furthermore, through the additional human resources it offers to social and economic life, and also through its contribution to the creation of social capital, volunteering contributes importantly to achieving the EU's goals for economic and social cohesion.
The added value of volunteering should not be underestimated. Particularly today, with the EU facing significant social, economic and environmental challenges, volunteering should not only be encouraged, but also supported by European policies, especially by that of cohesion. Member States and regional authorities ought to try to ensure that voluntary groups and projects can transparently and flexibly have access to adequate, sustainable funding from the Structural Funds.
Mr President, can I first of all begin by thanking Ms Harkin for all her hard work and this insightful and timely report, which was so well received by the Regional Committee.
I fully support the central theme of the report - that volunteering, through its emphasis on participation and solidarity, strengthens civil society and bonds between the communities. I welcome the report's stance on the role that Member States should play regarding volunteers. I fully agree with the position that volunteering should be complementary to - and should not be intended to replace - public services.
In this regard, the role that carers play in our societies, in countries all over Europe, comes to mind. Often these dedicated people are forgotten, even though their care of the elderly and the disabled removes a huge burden from state resources.
The report also wisely points out that volunteering can be hugely beneficial for young people, fostering a sense of community and allowing them to develop practical skills which complement their formal education.
Another point advocated by the report is that special efforts should be made to promote volunteering among senior citizens. The involvement of this age group affords communities an opportunity to benefit from their wealth of experience and reinforces their essential place in society.
For me, however, this report has added significance: in my constituency in Northern Ireland we are in the process of rebuilding a society which has been deeply affected by violence and conflict. Although we have now entered a period characterised by peace and greater prosperity, in certain areas of the province the effects of social exclusion, under-development and division are still all too evident.
Ms Harkin's report specifically acknowledges the positive role volunteering can play in divided societies, and, if we consider the case of Northern Ireland, the whole concept underpinning the peace process packages has been that people work together on a cross-community basis in order to promote understanding and reconciliation. To a great extent these initiatives have had a positive effect.
Therefore I hope that Parliament's adoption of this report will ensure that the importance of volunteering is acknowledged and that the Commission and Member States will do all in their power to facilitate and encourage this practice.
(EL) Mr President, Commissioner, ladies and gentlemen, the report by our fellow Member Mrs Harkin on volunteering is a way for the European Parliament to demonstrate its social aspect to European citizens. The report promotes the idea of contribution, which is dealt with comprehensively and objectively on both a theoretical and practical level. Our fellow Member's work is important; I welcome it and congratulate her warmly.
We in turn have also tried to contribute to her activity. We have among other things brought out the importance of corporate volunteering, the coordination of voluntary initiatives reconciling family with professional life, as well as the creation of rapid action volunteer sections in every region to deal speedily with natural disasters and accidents.
In general terms, volunteering helps among other things to increase GDP. As has been said, volunteering boosts skill acquisition and improves employability of a volunteer. It provides socially and educationally excluded persons and the unemployed with genuine opportunities and encourages immigrants to participate in the local community.
The actions and the activity of volunteers speak for themselves. In my country, Greece, for example, the 2004 Olympic volunteers won us our most significant medal. Both individual and group volunteering are vital in social, economic, environmental and cultural terms. They unify all differences and peculiarities, while promoting them and revealing them in a spirit of concord and common aims.
I congratulate the rapporteur once more. I call on you to support Mrs Harkin's report and to join us in signing the joint written declaration that we have drawn up with other Members, asking that 2011 should be declared the European Year of Volunteering.
Mr President, voluntary work, apart from its economic aspect, is of great educational value, particularly for young volunteers, be it at home or abroad, in various areas of social, economic and educational life. Voluntary may mean 'no payment', but we as European institutions can help intensify it by various means.
Regarding the report, which I consider important in raising our level of consciousness, there is something missing. One group not mentioned here are male and female convents, missionaries who either do voluntary work around the world or organise and promote such work. I would welcome a monetary estimation of their contribution to people's well-being.
Voluntary work is the product of intrinsic motivation and pure altruism, which are values that cannot be overestimated. This is a report crucial to our way of thinking.
(PL) Mr President, the work of volunteers is not always valued as highly as it should be. The shaping of civic attitudes through voluntary work is not always given due attention.
Local authorities are responsible for organising and delivering social assistance, including feeding the poor. Sometimes a local NGO charity performing voluntary activity has to pay high rent to local government for premises such as kitchens and canteens for the poor and homeless. Moreover, it sometimes does not receive any resources for food or for insuring volunteers. Since the volunteers are not remunerated, they are unable to support the activities of the NGO. In this context I would draw your attention to Paragraph 15 of the report. The demographic situation in Europe highlights the increasing role of the voluntary sector, primarily in helping to care for the elderly. That is why the document presented here is so important. I wish to congratulate the rapporteur, Mrs Harkin.
(PL) Mr President, I wish to draw your attention to two specific forms of voluntary activity.
The first is the transfer of know-how in a highly specialised area. Experienced and educated people transfer their knowledge, skills or perhaps the achievements of their occupational group to others. Those benefiting from such know-how are often in the early stages of their education, of assimilation of knowledge or skills, of facing new challenges, of their own transformation.
The other area of volunteering concerns young people. It teaches life skills and promotes their involvement in civic life. Travel to other countries as part of volunteering, in turn, promotes inter-cultural dialogue and teaches tolerance and respect. This is why local and national authorities and international organisations should do more to support and promote volunteering.
(BG) We all agree with the conclusion made in Mrs. Harkin's excellent report that volunteering can play an important role for the development of local communities, civil society and democracy. That is why volunteering and volunteer organisations need encouragement and support. I would like to note, in this respect, that the establishment of a European database to provide basic information on the various volunteer organisations in the European Union and detail on best practices will provide necessary guidance on how to improve the system of volunteer work. The establishment of a single European database will enable a more effective partnership and cooperation among volunteer organisations and strengthen international volunteer exchange arrangements. This is particularly important for young people and school children. By acquiring experience in volunteer organisations at an early stage, they would perceive participation in volunteer work as a routine contribution to the life of their local communities and to European society.
(PL) Mr President, today we are debating Mrs Harkin's report on volunteering in the European Union. The importance of the role of volunteering in Europe in the future depends partly on us. I wish only to remind everybody that annually millions of EU citizens volunteer, whether directly or indirectly. Voluntary activities take place at local, regional and international level. Wherever they take place, they yield profits several times higher than the outlays. This is why I believe that there is a need for closer and stronger cooperation between Member States and non-profit organisations and for creating effective systems to facilitate cooperation between all voluntary organisations within individual countries and across borders.
Taxes imposed on sponsors for their gifts and the fact that VAT is payable by voluntary organisations on purchases made to achieve their objectives are the principal problems holding back and limiting voluntary activity. I believe that such problems should be resolved as soon as possible.
(RO) Allow me to express my full appreciation for the relevance of Mrs Harkin's report, by the discussions on the new economic, social, European model and constant efforts to improve the economic and social cohesion at the European Union level.
Taking into consideration the solutions it identifies, I consider the report a text that provides a series of generous and extremely useful principles, able to lead to an increase in European citizens' quality of life.
I believe, as I did on the occasion of the submission of amendments, it probably would have been better to emphasize more firmly, in the report, the modern concept of volunteering, by explicitly stipulating the conditions without which all voluntary action could be interpreted as a unilateral act.
I would also like to emphasize the role of religions in the achievement of Christian principles related to volunteering.
Member of the Commission. - Mr President, just two very short points. Let me say that even the best-equipped policies cannot deliver without the strong involvement of all those who feel a co-responsibility, and also the need for commitment and contribution. Volunteering and partnership are the best ways to ensure that involvement.
Let me also assure you that I will share your conclusions with my colleagues in the Commission. I am convinced that the future assessment of the state of play of volunteering in Europe, and the follow-up to it, will take inspiration from the resolution you are going to adopt, and also from the discussion I have had the privilege of sharing with you tonight.
rapporteur. - Mr President, first of all I want to thank everybody for their kind comments and their support in the drafting of this report. I would just like to make one or two final comments.
I appreciate the Commissioner's reference to in-kind contributions by voluntary groups and, while I recognise that in-kind contributions are applicable in some EU-funded projects, I believe we need to ensure that this becomes the status quo.
I also look forward to Commissioner Figeľ's communication on youth volunteering and Commissioner Hübner's commitment to investigating and, I hope, promoting intergenerational volunteering.
I am again calling on the Commission to ensure that the partnership principle is adhered to in all negotiations and consultations in the drafting of EU programmes at national level. This is crucial, because it is a real recognition by the EU that volunteers, NGOs etc. are part of the process, not just some add-on, not just there for the optics, but an integral part of the process.
With regard to the one amendment proposed on possible VAT exemptions, it is a good compromise and I am very happy to support it.
I also want to take this opportunity to call for 2011 to be designated the European Year of Volunteering and ask for the support of Parliament in signing the written declaration which has been proposed by Members from the five largest political groups.
In this call, I am supported by the Committee of the Regions, the Economic and Social Forum, the Portuguese presidency conclusions and very many voluntary groups across the EU.
If the Commission were to designate 2011 the European Year of Volunteers, this would allow the EU institutions, in collaboration with voluntary organisations, to work towards common objectives, as I said earlier, to add value at European level.
Finally in this context, we should encourage the development of civil society and of participative democracy, thereby giving real meaning to the aim of bringing Europe closer to its citizens.
The promotion, support and facilitation of volunteering and voluntary action, accompanied by the growth in social capital, will prove to be an invaluable tool in achieving those objectives.
The debate is closed.
The vote will take place on Tuesday, 22 April 2008.
Written statements (Rule 142)
, in writing. - (HU) In Europe more than a hundred million people work as civilian volunteers for the public good and for others. In the United Kingdom 38% of the entire population is involved in voluntary activity and in Poland the figure is 18%.
Voluntary activity cannot be separated from European working life and is seen as a basic tenet of democracy at both local and public level. The voluntary work done by our citizens helps solve social problems and promotes the acquisition of skills and social awareness. Volunteering offers people from different groups of the population the opportunity for integration and inclusion, the elderly can take part in the life of society, invest a lifetime of experience and feel they have a useful role for longer.
The incentives for voluntary work are the same as the basic European values: solidarity and a sense of responsibility. There is increasing recognition within the EU of the usefulness of voluntary activity and voluntary organisations are being more closely involved in decision-making processes.
In recent years voluntary sector has become more ramified. Interest in volunteering is increasing but due recognition is wanting, material rewards are restricted and the infrastructures are lacking. This has to be changed. To give support to voluntary work and enhance social recognition, it is important that a community of purpose is created, with transfer of best practice and experience by the active players - government, business, trade unions and voluntary organisations - working together in dialogue and in partnership.
in writing. - (SK) I would like to speak on a very personal note. Although I am a member of the board of a large Slovak national association, the Forum for Life, I know that the volunteers who act independently rather than through specialised associations also represent a ray of hope that penetrates the darkness of loneliness and support the fight against temptations of violence and egotism.
What prompts a volunteer to care for others? The first element is the natural heartfelt enthusiasm of humans to help those around them. This is an almost existential principle of creating the human capital that is so in demand for the future of social cohesion in the regions. Volunteers experience happiness that goes beyond their work because they are willing to do their best for others, without expecting any reward. It is not enough just to meet people in financial difficulties: it is also essential to respond to their desire for values and their deepest wishes.
Although the type of help we offer is important, what is even more important is the heart that offers this help. Irrespective of whether we are talking about a micro-project or a huge project, volunteering should always be a practical lesson, especially for young people, since it is an educational contribution to the culture of solidarity and togetherness, of offering one's time and energy. For me, this is the most important contribution for both present and future generations and their coexistence.